DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement filed on 7/7/2021 has been entered. The preliminary amendment filed on 7/7/2021 has been entered. Claims 1-17 are presented for examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1 and 10-14 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Loy et al. (Loy et al. – 2017/0243097 – herein after referred to as “Loy”).
Regarding claims 1 and 10, Loy discloses a two-dimensional code drawing method for 
rapid and accurate identification, comprising: 
step 1: cryptographically generating binary input data (Loy; figures 1, 2, 3, 4, 7; par. 0024 – generating encrypted binary data); 
step 2: determining a layout of a two-dimensional code according to the input data (Loy; figures 1, 2, 3, 4, 7; par. 0024 – generating encrypted binary data; par. 0038, 0041, 0042, 0043, 0069 – encoding the two dimensional code by painting finder patterns, alignment pattern for defining the orientation and boundary of the two dimensional code); 
step 3: drawing a positioning point lattice of the two-dimensional code under a designated background (Loy; figures 1, 2, 3, 4, 7; par. 0024 – generating encrypted binary data; par. 0038, 0041, 0042, 0043, 0069 – encoding the two dimensional code by painting finder patterns, alignment pattern for defining the orientation and boundary of the two dimensional code); 
step 4: drawing the binary input data into a data area (Loy; figures 1, 2, 3, 4, 7; par. 0024 – generating encrypted binary data; par. 0038, 0041, 0042, 0043, 0069 – encoding the two dimensional code by painting finder patterns, alignment pattern for defining the orientation and boundary of the two dimensional code); 

Regarding claim 11, Loy discloses the two-dimensional code for rapid and accurate identification according to claim 10, wherein, the data area includes: 2N type I data areas of equal size separated by positioning points in the vertical direction, 2M type 11 data areas of equal size separated by positioning points in horizontal direction, and P type Ill data areas adjacent to type I data areas and type 11 data areas (Loy; figures 1, 2, 3, 4, 7; par. 0024 – generating encrypted binary data; par. 0038, 0041, 0042, 0043, 0069 – encoding the two dimensional code by painting finder patterns, alignment pattern for defining the orientation and boundary of the two dimensional code, data is partitioned into blocks, encode the data blocks wherein the blocks are arranged in rows and columns).  
Regarding claim 12, Loy discloses the two-dimensional code for rapid and accurate identification according to claim 10, wherein, the length of type III data areas is equal to the length of type II data areas, and the width of type III data areas is equal to the width of type I data areas (Loy; figures 1, 2, 3, 4, 7; par. 0024 – generating encrypted binary data; par. 0038, 0041, 0042, 0043, 0069 – encoding the two dimensional code by painting finder patterns, alignment pattern for defining the orientation and boundary of the two dimensional code, data is partitioned into blocks, encode the data blocks wherein the blocks are arranged in rows and columns).  
Regarding claim 13, Loy discloses the two-dimensional code for rapid and accurate identification according to claim 10, wherein, the data area further comprises a plurality of basic 
Regarding claim 14, Loy discloses the two-dimensional code for rapid and accurate identification according to claim 13, wherein, the basic data area includes a first basic data area located at an upper edge and a right edge of the coding area, and a second basic data area located at a lower edge and a left edge of the coding area; The first basic data area is symmetrical with the second basic data area in the center and has the same data content, or the basic data area includes the first basic data area located at the upper edge and left edge of the coding area, and the second basic data area located at the lower edge and right edge of the coding area; The first basic data area is 6Application No.Attorney Docket No. 3732-ZJYN10007-PCT symmetrical with the second basic data area in the center, and the stored data content is the same (Loy; figures 1, 2, 3, 4, 7; par. 0024 – generating encrypted binary data; par. 0038, 0041, 0042, 0043, 0069 – encoding the two dimensional code by painting finder patterns, alignment pattern for defining the orientation and boundary of the two dimensional code, data is partitioned into blocks, encode the data blocks wherein the blocks are arranged in rows and columns).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Loy et al. (Loy et al. – 2017/0243097 – herein after referred to as “Loy”) in view of Inotay et al. (Inotay et al. – 2015/0269466; herein after “Inotay”).
Regarding claims 6-9 and 17, see the discussions regarding claim 1 in view of Loy. The claims differ in calling for various applications of the QR codes such as:
i. the two-dimensional code drawing method according for rapid and accurate identification according to claim 1, wherein, the two- dimensional code is used for information authentication of offline state or non-networked state (claim 6, claim 17 recites similar limitations to claim 6).  
ii. the two-dimensional code drawing method according for rapid and accurate identification according to claim 1, wherein, the two- 4Application No.Attorney Docket No. 3732-ZJYN10007-PCT dimensional code is used for identification of credentials, and the credentials comprise: licenses, business cards and nameplates (claim 7).  
iii. the two-dimensional code drawing method according for rapid and accurate identification according to claim 1, wherein, the two- dimensional code is 
iv. the two-dimensional code drawing method according for rapid and accurate identification according to claim 1, wherein, the two- dimensional code is used for identification of announcements, and the announcements comprise: legal documents, certificates, specifications, product packaging, advertisements and printed matter (claim 9).  
However, the claimed applications for the QR codes are not new. Reference to Inotay is cited as an evidence showing the conventionality of the broad range applications of QR codes comprising: traditional ID, ticket, certificate, pass, other documents and management systems (Inotay – Abstract, par. 0001, 0003, 0007, 0071). 
In light of Inotay’s teachings, it would have been obvious to applied the QR code on different documents such as tickets, ID, passes, and documents such as financial documents. The modifications are well within the skill levels and expectations of an ordinary skilled artisan in light of Inotay’s teachings. 

Allowable Subject Matter
Claims 2-5 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose:
i. the two-dimensional code drawing method for rapid and accurate identification

ii. the two-dimensional code drawing method for rapid and accurate identification according to claim 1, wherein, the step 2 comprises: step 2.1: judging version information according to an input data capacity, and determining the number of main positioning points and auxiliary positioning points and the number of data areas; 3Application No.Attorney Docket No. 3732-ZJYN10007-PCT step 2.2: calculating the number of information areas in each data area according to the input data and the version information of the two-dimensional code; step 2.3: comprehensively calculating the version information of the two-dimensional code and the number data of the information areas to obtain an overall layout of the two- dimensional code (claim 3).  
iii. the two-dimensional code drawing method for rapid and accurate identification according to claim 1, wherein, the step 4 comprises: step 4.1: The pipeline is set according to the data area, drawing the input data into each information area in sequence, and reserving a spacer area between the data areas; step 4.2: randomly or specifically selecting a mask template in a database, and conducting mask processing on each data area and camouflage isolation zone; drawing the input data of different data areas in different sequences (claim 4, claim 5 depends on claim 4).  
iv. the two-dimensional code for rapid and accurate identification according to claim 10, wherein, the two-dimensional code also includes: a border contour area for reducing data pollution; the camouflage isolation area is separated from different data areas; the multiple data areas and the camouflage isolation areas are masked (claim 15).  
claim 10, wherein, the auxiliary positioning points are even number; the positioning point is snowflake shaped; a positioning interval area is arranged around the positioning point (claim 16).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/THIEN M LE/Primary Examiner, Art Unit 2887